UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 5/10/21
        U.S. MAGISTRATE JUDGE                                        TIME: 11:30 am

CASE: CV 20-4026 (JMA) Hernandez et al v. Rosso Uptown, Ltd. et al

TYPE OF CONFERENCE: STATUS/SCHEDULING                                FTR:

APPEARANCES:
     For Plaintiff:    No Appearance

       For Defendant: No Appearance

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [        ]
       submitted by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☒      Other: No appearance from any party. Conference adjourned to 6/10/2021.

COURT APPEARANCES:
The following conference(s) will be held via the Court’s AT&T Conference line:

            6/10/21 at 2:30 pm       : Scheduling conference


The parties should dial 1-877-336-1829 and enter access code 3002871# at the prompt



                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
